Case 6:20-cv-00580-JDK-KNM Document 5 Filed 10/30/20 Page 1 of 1 PageID #: 19



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

KENNETH ALEXANDER                                   §

VS.                                                 §                CIVIL ACTION NO. 9:20cv209

DIRECTOR, TDCJ-CID                                  §


               MEMORANDUM OPINION AND ORDER REGARDING VENUE

        Petitioner Kenneth Alexander, proceeding pro se, filed this petition for writ of habeas corpus
pursuant to 28 U.S.C. § 2254. Petitioner challenges a 2016 criminal conviction in the 114th District

Court of Smith County, Texas.

                                               Discussion

        Petitioner filed this petition for writ of habeas corpus in the federal judicial district in which

he was convicted. Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of

habeas corpus in the federal judicial district in which he was convicted or the district in which he is

incarcerated. As petitioner was convicted in this district, this court has jurisdiction over the petition.

        However, while Smith County is located within the Eastern District of Texas, it is in the

Tyler Division, rather than the Lufkin Division. As a result, this case should be transferred to the

Tyler Division of this court.

                                                ORDER

        For the reasons set forth above, it is ORDERED that this petition for writ of habeas corpus

is TRANSFERRED to the Tyler Division of this court.


       SIGNED this 30th day of October, 2020.




                                                        _________________________
                                                        Zack Hawthorn
                                                        United States Magistrate Judge
